         Case 1:19-cr-00131-PAE Document 381 Filed 04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       19 Cr. 131 (PAE)
                       -v-
                                                                   SCHEDULING ORDER
CARL ANDREWS, JUSTIN RIVERA and
DWAYNE ANTHONY CONLEY,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       A status conference in this case is scheduled for April 27, 2020 at 9:30 a.m. This

conference will be held telephonically. The parties should call into the Court’s dedicated

conference line at (888) 363-4749, and enter Access Code 468-4906, followed by the pound (#)

key. Counsel are directed to review the Court’s Emergency Individual Rules and Practices in

Light of COVID-19, found at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s

procedures for telephonic conferences.


       SO ORDERED.

                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: April 24, 2020
       New York, New York
